Judgment, Supreme Court, Bronx County (Robert A. Sackett, J.), rendered February 15, 2012, convicting defendant, upon his plea of guilty, of disorderly conduct, and sentencing him to a conditional discharge with five days’ of community service unanimously affirmed.
The information was not jurisdictionally defective. “[A]s a matter of common sense and reasonable pleading” (People v Davis, 13 NY3d 17, 31 [2009]), the allegation that an imitation pistol “resembled a real .9 [sic] mm semi-automatic pistol, in that it was black and silver in color,” sufficiently negated both the permissible-colors exception set forth in Administrative Code of City of NY § 10-131 (g) (1) (a) and the transparent/ translucent materials exception set forth in section 10-131 (g) (1) (b) (see People v Dent, 112 AD3d 529 [1st Dept 2013]; People v Delarosa, 27 Misc 3d 1209[A], 2010 NY Slip Op 50636[U], *4-5 [Grim Ct, NY County 2010]). Concur — Sweeny, J.E, Acosta, Saxe, Manzanet-Daniels and Clark, JJ.